Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Application
1.	This application was filed on April 23, 2020.
	Claims 1-9 were originally presented in this application for examination.
	Claims 1-9 are currently pending in this application and under consideration.

Specification
2.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Rejections - 35 USC § 112 (Second Paragraph)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Regarding claim 1, it would appear that “a first support” and “a second support” are not particularly pointed out in the instant claim, thus renders the claim vague and indefinite.
B.	Regarding claim 1, the claim recites “a first catalyst” and “a mixture including a second catalyst with the first catalyst”.  It is unclear as to whether the catalyst of claim 1 comprises both “a first catalyst” separately from or in addition to the first catalyst contained in the “a mixture of a second catalyst with the first catalyst”.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fedeyko et al. (US 2015/0037233 A1).
	Fedeyko et al. discloses a catalyst article for treating exhaust gases comprising a substrate having a first catalyst layer disposed on and/or within the substrate and a second catalyst layer coated over the first catalyst layer; wherein the first catalyst layer comprises a first oxidation catalyst and the second catalyst layer contains a mixture of (i) a second oxidation catalyst consisting of supported palladium and (ii) a catalyst for selectively reducing NOx and/or storing NH3; and wherein the first and second oxidation catalysts are different formulations (See page 9, claim 1).  The first oxidation catalyst is Pt supported on metal oxide particles or a mixture of Pt and Pd supported on metal oxide particles (See page 9, claim 4).  The second catalyst layer is essentially free of Ag, Au, Pt, Rh, Ru, Ir, and Os (See page 9, claim 2).  The catalyst for selectively reducing NOx and/or storing NH3 is a Fe and/or Cu loaded zeolite (See page 9, claim 5).  The catalyst can include a catalyst component of a basic material, such as metals or metal oxide of alkali metals, alkaline earth metals, a rare earth metal, or combinations thereof, which includes the barium and barium oxide (See page 9, paragraph [0065]).  The promoter metals  are selected from the group consisting of V, Cr, Co, Cu, Fe, Hf, La, Ce, In, V, Mn, Ni, Zn, Ga, either individually or combinations thereof (See page 3, paragraph [0039]).  See Example 1 on page 8 of the reference for more details.  The supports for the bottom layer (or first layer) and top layer (or second layer) is gamma-alumina.  
	The reference does not specifically teach that the first oxidation catalyst includes a combination of Pt, Ba, and Ce together.  It is considered a person having the ordinary skill in the art at time the invention was made would have been at once envisaged combining the Pt, Ba, and Ce together to form a catalyst having promoted activity and oxygen storage capability because “Ba” is among the group of suitable promoter metals taught by the reference and “Ce” is a known and useful metal component for making oxygen storage material as recognized by the art.  See In re Schauuman.
	With respect to the second oxidation catalyst of the reference, since the reference teaches the promoter metals can be used in combination, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use both of the “Cu” and “Ce” together to form a second oxidation catalyst.

Allowable Subject Matter
5.	Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Citations
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
7.	Claims 1-9 are pending.  Claims 1-9 are rejected.  No claims are allowed.

Contacts
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
September 11, 2021